DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 12/21/21 has been entered. No Claim(s) has/have been amended. Claims 15-20 have been canceled. Claims 21-26 have been added. Claims 1-14, 21-26 are still pending in this application, with claims 1, 6, 21 being independent.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 12/21/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 is a system claim which claims “a device is in a location where the system is located”, is the device part of “the system”? If that’s true, then why system needs to check if that device (part of the system) is in location where the system is? Further, claim 21 also recites “a transcription system”, is the transcription system (another system) is a part of claimed “system”? It is not clear which component are part of the claimed system. Claims 22-26 depend on claim 21 and therefore they have been rejected for the same reason.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 6-7, 9-10, 13-14, 21, 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) in view of U.S. Patent Application Publication No. 2018/0103136 to Holm et al. (“Holm”).  
As to claim 1, Williams discloses a method to transcribe communications, the method comprising: obtaining an indicator that a first device is within range of a short-range wireless network to which a second device is connected [paragraphs 0026, 0029-0030, 0036]; in response to obtaining the indicator, sending a redirect request to a communication service provider of the first device to direct, to the second device, incoming communication requests handled by the communication service provider that are directed to the first device by a remote device [paragraphs 0030-0031, 0036, 0037]; after sending the redirect request and in response to a communication request directed to the first device by the remote device to establish a communication session, obtaining, at the second device, a communication indication to establish the communication session with the remote device [paragraphs 0030-0031, 0036-0039]; 
Williams does not expressly disclose directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate 
In the same or similar field of invention, Holm discloses feature of directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio [Holm paragraphs 0030, 0039, 0076-79]; obtaining, at the second device, the transcription of the audio from the transcription system; and presenting, by the second device, the audio and the transcription [Holm paragraphs 0033, 0037-0039].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Williams to have feature of directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; obtaining, at the second device, the transcription of the audio from the transcription system; and presenting, by the second device, the audio and the transcription as taught by Holm.  The suggestion/motivation would have been to provide a method to present transcript of a communication and directing the transcript data to a television for presentation of the transcription of the remote audio by the television such that the transcription of the remote audio is presented substantially aligned with the presentation of the remote audio by the local device [Holm paragraph 0005].
As to claim 2, Williams discloses wherein the first device is a mobile device and the second device is a stationary device [paragraph 0025].  
As to claim 4, Williams discloses wherein the redirect request to the communication service provider includes sending a sequence of numbers over a communication channel used for the communication session to the communication service provider [paragraphs 0030-0031, 0066-0067].  
claim 5, Williams discloses at least one non-transitory computer-readable media configured to store one or more instructions that when executed by at least one processor cause or direct a system to perform the method of claim 1 [paragraphs 0069-0073].  
As to claim 6, Williams discloses a method to transcribe communications, the method comprising: obtaining an indicator that a first device is in a location where a second device is located [paragraphs 0026, 0029-0030, 0036]; in response to obtaining the indicator, sending a redirect request to a communication service provider of the first device to direct, to the second device, incoming communication requests handled by the communication service provider that are directed to the first device [paragraphs 0030-0031, 0036, 0037]; after sending the redirect request and after a communication request to a communication session is directed to the first device by a remote device, obtaining, at the second device, a communication indication to participate in the communication session [paragraphs 0030-0031, 0036-0039]; 
Williams does not expressly disclose directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; obtaining, at the second device, the transcription of the audio from the transcription system; and presenting, by the second device, the audio and the transcription.   
In the same or similar field of invention, Holm discloses feature of directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio [Holm paragraphs 0030, 0039, 0076-79]; obtaining, at the second device, the transcription of the audio from the transcription system; and presenting, by the second device, the audio and the transcription [Holm paragraphs 0033, 0037-0039].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Williams to have feature of directing, from the Holm.  The suggestion/motivation would have been to provide a method to present transcript of a communication and directing the transcript data to a television for presentation of the transcription of the remote audio by the television such that the transcription of the remote audio is presented substantially aligned with the presentation of the remote audio by the local device [Holm paragraph 0005].
As to claim 7, Williams discloses wherein the first device is a mobile device and the second device is a stationary device [paragraph 0025].  
As to claim 21, Williams discloses a system comprising: one or more computer readable media configured to store instructions; one or more processors coupled to the one or more computer readable media and configured to execute the instructions to cause or direct the system to perform operations, the operations comprising: obtaining an indicator that a device is in a location where the system is located [paragraphs 0026, 0029-0030, 0036]; in response to obtaining the indicator, sending a redirect request to a communication service provider of the device to direct, to the system, incoming communication requests handled by the communication service provider that are directed to the device [paragraphs 0030-0031, 0036, 0037]; after sending the redirect request and after a communication request to a communication session is directed to the device by a remote device, obtaining a communication indication to participate in the communication session [paragraphs 0030-0031, 0036-0039];
Williams does not expressly disclose directing audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; and obtaining the transcription of the audio from the transcription system; a display coupled to 
In the same or similar field of invention, Holm discloses feature of directing audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; and obtaining the transcription of the audio from the transcription system [Holm paragraphs 0030, 0039, 0076-79]; a display coupled to the one or more processors and configured to present the transcription [Holm paragraphs 0033, 0037-0039]; and a speaker coupled to the one or more processors and configured to present the audio [Holm paragraphs 0033, 0037-0039]; 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Williams to have feature of directing audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; and obtaining the transcription of the audio from the transcription system; a display coupled to the one or more processors and configured to present the transcription; and a speaker coupled to the one or more processors and configured to present the audio as taught by Holm.  The suggestion/motivation would have been to provide a method to present transcript of a communication and directing the transcript data to a television for presentation of the transcription of the remote audio by the television such that the transcription of the remote audio is presented substantially aligned with the presentation of the remote audio by the local device [Holm paragraph 0005].
As to claims 9 and 23, Williams discloses wherein after obtaining the communication indication to participate, the second device establishes the communication session with the remote device without participation of the first device [paragraph 0037].  
claims 10 and 24, Williams discloses wherein after obtaining the communication indication to participate, the second device joins the communication session that is established between the remote device and the first device [paragraphs 0037-0041].  
As to claim 13, Holm discloses wherein the audio directed to the transcription system includes first audio originating at the first device and second audio originating at the remote device and the transcription of the audio includes transcription of the first audio and the second audio [Holm paragraphs 0030, 0039]. In addition, the same motivation is used as the rejection of claim 6.  
As to claim 14, Williams discloses at least one non-transitory computer-readable media configured to store one or more instructions that when executed by at least one processor cause or direct a system to perform the method of claim 6 [paragraphs 0069-0073].

Claims 3, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0115932 to Williams et al. (“Williams”) and U.S. Patent Application Publication No. 2018/0103136 to Holm et al. (“Holm”) and in further view of U.S. Patent Application Publication No. 2020/0382647 to Krochmal et al. (“Krochmal”).  
As to claims 3, 8 and 22 Williams and Holm disclose the method of claims 1, 6 and the system of claim 21 [see rejection of claims 1, 6 and 21].
Williams and Holm do not expressly disclose obtaining a second indicator that the first device is not within range of the short-range wireless network to which the second device is connected; and Page 2 of 8Attorney Docket Number C2412.10089US01in response to the second indicator, sending a revoke redirect request to the communication service provider of the first device to stop directing incoming communication requests handled by the communication service provider to the second device.   
Krochmal discloses the feature of obtaining a second indicator that the first device is not within range of the short-range wireless network to which the second device is connected; and Page 2 of 8Attorney Docket Number C2412.10089US01in response to the second indicator, sending a revoke redirect request to the communication service provider of the first device to stop directing incoming communication requests handled by the communication service provider to the second device [Holm paragraphs 0004, 0038, claim 3].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Williams and Holm to have feature of directing, from the second device, audio of the communication session with the remote device to a transcription system configured to generate a transcription of the audio; obtaining, at the second device, the transcription of the audio from the transcription system; and presenting, by the second device, the audio and the transcription as taught by Krochmal.  The suggestion/motivation would have been to provide a seamless and intuitive telephone conversation experience for the user [Krochmal paragraph 0004].

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	


	
Conclusion

The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 20180199006 to Brooksby et al. (Figs. 5, 11, 14 and corresponding paragraphs)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652